UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1619


In re: MOHAMMED KWANING, a/k/a Kofi,

                    Petitioner.



            On Petition for Writ of Habeas Corpus. (1:14-cr-00600-GLR-2)


Submitted: August 9, 2021                                         Decided: August 20, 2021


Before AGEE, DIAZ, and RICHARDSON, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Mohammed Kwaning, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mohammed Kwaning petitions this court for a writ of habeas corpus. We dismiss

the petition for lack of jurisdiction and decline to transfer it to the district court. See 28

U.S.C. § 1631; Dragenice v. Ridge, 389 F.3d 92, 100 (4th Cir. 2004). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                    PETITION DISMISSED




                                              2